Certiorari dismissed, December 8, 2008



                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-6081



MARLON BRAMWELL,

                Plaintiff - Appellant,

          v.


TERRY O’BRIEN, Warden, USP Lee,

                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:07-cv-00429-gec-mfu)


Submitted:   May 22, 2008                     Decided:   May 29, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marlon Bramwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marlon      Bramwell   appeals    the   district   court’s     order

dismissing his petition filed pursuant to 28 U.S.C. § 2241 (2000),

which the district court construed as a complaint filed pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), and dismissed under 28 U.S.C. § 1915A(b) (2000),

and its order denying reconsideration. We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court. See Bramwell v. O’Brien, No.

7:07-cv-00429-gec-mfu (W.D. Va. Sept. 25, 2007 & Oct. 30, 2007).

We   dispense   with    oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -